United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-3741
                       ___________________________

                            United States of America

                      lllllllllllllllllllll Plaintiff - Appellee

                                         v.

Auden Villereal-Gonzalez, also known as Auden, also known as Auden Villerreal,
                       also known as Auden Gonzalez

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                    Appeal from United States District Court
               for the Western District of Missouri - Kansas City
                                ____________

                            Submitted: May 29, 2014
                              Filed: June 3, 2014
                                [Unpublished]
                                ____________

Before GRUENDER, BOWMAN, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.
       Auden Villereal-Gonzalez appeals the sentence imposed by District Court1
after he pleaded guilty to a drug offense. Counsel for Villereal-Gonzalez has moved
to withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967).
Villereal-Gonzalez has filed a pro se supplemental brief, in which he argues that the
District Court sentenced him in violation of Alleyne v. United States, 133 S. Ct. 2151
(2013).

       The written plea agreement in this case contains an appeal waiver, but the
waiver language provides an exception permitting an argument on appeal that the
sentence imposed was “illegal.” We construe Villereal-Gonzalez’s Alleyne argument
as a claim that his sentence was “illegal,” and we reject the argument on its merits.
Villereal-Gonzalez was not sentenced in violation of Alleyne because the District
Court made no factual findings that raised the applicable statutory minimum sentence.

       We otherwise enforce the appeal waiver because our review of the plea-hearing
record convinces us that Villereal-Gonzalez entered into the plea agreement and the
appeal waiver knowingly and voluntarily and that no miscarriage of justice would
result from enforcing the appeal waiver in these circumstances. See United States v.
Andis, 333 F.3d 886, 889–92 (8th Cir.) (en banc) (holding that court will enforce an
appeal waiver and dismiss the appeal where the claims raised on appeal fall within
the scope of the waiver, the plea agreement and waiver were entered into knowingly
and voluntarily, and no miscarriage of justice would result), cert. denied, 540 U.S.
997 (2003). Having reviewed the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), we find no non-frivolous issues outside the scope of the waiver.
Accordingly, we affirm.




      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.

                                         -2-
      As for counsel’s motion to withdraw, we conclude that allowing counsel to
withdraw at this time would not be consistent with the Eighth Circuit’s 1994
Amendment to Part V of the Plan to Implement the Criminal Justice Act of 1964. We
therefore deny counsel’s motion to withdraw as premature, without prejudice to
counsel refiling the motion upon fulfilling the duties set forth in the Amendment.
                       ______________________________




                                       -3-